                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

JAMES MAGAZINE and ELIZABETH
PEKIN,

       Plaintiffs,

v.                                                                   Case No: 8:19-cv-2842-T-36SPF

LEXINGTON INSURANCE COMPANY
and FRSTEAM BY ROGERS,

      Defendants.
___________________________________/

                                               ORDER

       This matter comes before the Court upon Plaintiffs’ Motion to Remand (Doc. 5) and the

parties’ Joint Stipulation on Plaintiffs’ Motion to Remand (Doc. 6). In the stipulation, the parties

request that the Court grant Plaintiffs’ Motion to Remand, with the exception of Plaintiffs’ request

for attorneys’ fees and costs. Doc. 6. Pursuant to the parties’ stipulation, this case will be

REMANDED to the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida.

       Accordingly, it is ORDERED:

       1.         Plaintiffs’ Motion to Remand (Doc. 5) is GRANTED-in-part as to Plaintiffs’

request that this case be remanded and DENIED-in-part as to Plaintiffs’ request for attorneys’

fees and costs.

       2.         This case is remanded to the Circuit Court of the Sixth Judicial Circuit in and for

Pinellas County, Florida.

       3.         The Clerk is directed to send a certified copy of this Order to the Clerk of Court for

the Sixth Judicial Circuit in and for Pinellas County, Florida.
        4.    The Clerk is further directed to terminate all pending deadlines and to CLOSE this

case.

        DONE AND ORDERED in Tampa, Florida on November 26, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              2
